FILED
                             NOT FOR PUBLICATION                            JUN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-10519

                Plaintiff - Appellee,             D.C. No. 4:11-cr-00843-CKJ

  v.
                                                  MEMORANDUM*
EVODIO MORALES-HERNANDEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Lawrence L. Piersol, District Judge, Presiding**

                              Submitted June 10, 2013***

Before:         HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Evodio Morales-Hernandez appeals from the district court’s judgment and

challenges his 51-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Lawrence L. Piersol, Senior United States District
Judge for the District of South Dakota, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291 and we affirm.

      Morales-Hernandez contends that his counsel provided ineffective assistance

by failing to cite relevant case law or brief an argument supporting a potential

departure or variance based on the staleness of his criminal history. We decline to

review Morales-Hernandez’s ineffective assistance of counsel claims on direct

appeal because this is not one of the “unusual cases where (1) the record on appeal

is sufficiently developed to permit determination of the issue, or (2) the legal

representation is so inadequate that it obviously denies a defendant his Sixth

Amendment right to counsel.” See United States v. Rahman, 642 F.3d 1157, 1159-

60 (9th Cir. 2011). We therefore leave open the possibility that Morales-

Hernandez might raise an ineffective assistance of counsel claim in collateral

proceedings. See id.

      AFFIRMED.




                                           2                                       11-10519